               IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                            CLARKSBURG


JOSE ARMANDO CRUZ-GUTIERREZ,

          Petitioner,

     v.                              Civil Action No. 1:18-cv-155
                                             (Judge Kleeh)

JOE COAKLEY,

          Respondent.


   ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 13] AND
          DISMISSING THE PETITION AS MOOT [DKT. NO. 1]

     On August 13, 2018, the pro se Petitioner, Jose Armando Cruz-

Gutierrez (“Petitioner”), an inmate at FCI Hazelton in Bruceton

Mills, West Virginia, filed a petition in this action pursuant to

28 U.S.C. § 2241 [Dkt. No. 1] challenging a prison disciplinary

proceeding that he alleged was not conducted within five (5)

working days of the issuance of an Incident Report, as required by

Bureau of Prison (“BOP”) P.S. 5270.09.

     Pursuant to 28 U.S.C. § 636 and the local rules, the Court

referred the action to United States Magistrate Judge Michael J.

Aloi for initial review.   On April 23, 2019, the Magistrate Judge

entered a Report and Recommendation (“R&R”), recommending that the

Court dismiss the petition as moot because Petitioner was released

from BOP custody on January 3, 2019 [Dkt. No. 13 at 3].

     The R&R also informed the parties that they had “fourteen
CRUZ-GUTIERREZ v. COAKLEY                                     1:18-CV-155

     ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 13]

days (filing of objections) and then three days (mailing/service),

from the date of filing this Report and Recommendation” within

which   to   file    “specific   written      objections      identifying    the

portions of the Recommendation to which objection is made, and the

basis of such objection” [Dkt. No. 13 at 4].                 It further warned

them that the “[f]ailure to file written objections . . . shall

constitute a waiver of de novo review by the District Court and a

waiver of appellate review by the Circuit Court of Appeals” [Id.].

The docket reflects that service of the R&R was accepted on April

27, 2019 [Dkt. No. 14].      To date, no objections have been filed.

     When reviewing a magistrate judge’s R&R, the Court must review

de novo only the portions to which an objection has been timely

made.   28 U.S.C. § 636(b)(1)(C).          Otherwise, “the Court may adopt,

without      explanation,     any      of      the      magistrate        judge’s

recommendations” to which there are no objections.                Dellarcirprete

v. Gutierrez, 479 F. Supp. 2d 600, 603–04 (N.D.W. Va. 2007) (citing

Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983)).                 Courts will

uphold portions of a recommendation to which no objection has been

made unless they are clearly erroneous.              See Diamond v. Colonial

Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

     Because no party has filed objections in this matter, the

Court   is   under   no   obligation   to     conduct    a   de    novo   review.

Accordingly, the Court reviewed the R&R for clear error.                     This


                                       2
CRUZ-GUTIERREZ v. COAKLEY                         1:18-CV-155

     ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 13]

Court agrees with the R&R findings that the petition and requested

relief are moot because Petitioner was released from custody on

January 3, 2019.   Accordingly, upon careful review, and finding no

clear error, the Court ADOPTS the R&R [Dkt. No. 13].    The § 2241

Petition [Dkt. No. 1] is DISMISSED AS MOOT.      The Court further

ORDERS that this matter be STRICKEN from the Court’s active docket

and DIRECTS the Clerk to enter judgment in favor of Respondent.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to the

pro se Petitioner via certified mail, return receipt requested.

     DATED: July 2, 2021


                               __/s/ Thomas S. Kleeh___________
                               THOMAS S. KLEEH
                               UNITED STATES DISTRICT JUDGE




                                 3
